Citation Nr: 0425164	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-20 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional cardiovascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant served on active duty from February 1, 1974 to 
March 11, 1974.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the Nashville, Tennessee, RO.

In April 2004, the appellant testified at a videoconference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
cardiovascular disability due to carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
the part of VA in furnishing care, or an event not reasonably 
foreseeable, with respect to a procedure involving attempted 
ablation of supraventricular tachycardia at the VAMC in 
Nashville, Tennessee, on October 9, 1998.  Specifically, he 
contends that he suffered a complete heart block 
necessitating the installation of a pacemaker, and that this 
outcome was not a reasonably foreseeable result of the 
ablation procedure.

A VA examination was conducted in March 2002.  The examiner 
was requested to provide an opinion as to whether the 
appellant had additional cardiovascular disability as a 
result of the ablation procedure, and if so, whether the 
additional disability was due to carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
the part of VA in furnishing care, or it represented an event 
not reasonably foreseeable.
The VA examiner concluded that the third-degree heart block 
and pacemaker placement are not a natural progression of the 
veteran's supraventricular tachyarrhythmia, but he has an 
addition [sic] disability.  These were caused by a 
complication of his ablation procedure.

This does not answer the question of whether the additional 
disability resulting from the ablation procedure was due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or it represented an event not reasonably foreseeable.

The claims folder contains a report of contact dated in 
November 2002 that indicates that the appellant had an open 
and pending claim against VA under the Federal Tort Claim 
Act.  The RO should attempt to obtain the file pertaining to 
that claim.  If the record is unavailable, that fact should 
be indicated in the claims folder.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the VA General 
Counsel or the appropriate Regional 
Counsel and request a copy of the file 
pertaining to the appellant's Federal Tort 
Claim Act matter brought against VA 
stemming from the October 1998 procedure.  
Any records obtained should be associated 
with the claims folder.  To the extent 
there is an attempt to obtain records that 
is unsuccessful, the claims folder should 
document any attempt made.

2.  The RO should return the claims folder 
and a copy of this REMAND to the VA 
physician at the Nashville VAMC who 
conducted the March 9, 2002, examination 
of the appellant.  He should be requested 
to provide an addendum to his March 2002 
examination report, addressing whether the 
additional disability resulting from the 
ablation procedure was due to 
carelessness, negligence, lack of proper 
skill, error in judgment or similar fault 
on the part of VA in furnishing care, or 
it represented an event not reasonably 
foreseeable.  The complete rationale for 
the conclusions reached should be set 
forth.  

3.  Following the above, the RO should 
readjudicate the claim of entitlement to 
1151 benefits.  If the benefit sought on 
appeal remains denied, the RO must furnish 
to the appellant and his representative an 
appropriate supplemental statement of the 
case.  After allowing the appropriate time 
period for response, the claims file 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


